Citation Nr: 1454711	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder prior to January 13, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Huntington, West Virginia Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) with depressive disorder and assigned a 50 percent initial rating.

The Veteran appeared before the undersigned at a Central Office Board hearing in July 2013.  A transcript of that hearing is of record.

In November 2014 the Board remanded the claim for further development, and in a February 2014 rating decision the Veteran's rating was increased to 70 percent effective January 13, 2014.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an April 2014 statement the Veteran stated that he did not wish to continue with an appeal of the 70 percent rating assigned.  In a June 2014 argument, his representative clarified that although the Veteran was not seeking a rating in excess of 70 percent, the Veteran did wish to continue his appeal with respect to an earlier effective date for the assigned 70 percent rating.


FINDING OF FACT

Throughout the period on appeal, the Veteran's symptoms have caused occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's PTSD is rated at 50 percent prior to January 13, 2014, with a temporary 100 percent rating from December 12, 2011 to February 1, 2012.  He has a 70 percent rating effective January 13, 2014.

The Veteran contends he is entitled to an earlier effective date for the 70 percent rating.  The Board finds that giving the Veteran the benefit of the doubt, he should be awarded a 70 percent rating for the entire period on appeal, with the exception of the period during which he had a temporary total evaluation.

Under Diagnostic Code 9411, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The effective date assigned by the RO for the increased rating of 70 percent, January 13, 2014, is the date on which the Veteran underwent a second VA mental health examination.  The Board notes that the January 2014 VA examiner opined that the severity of the Veteran's symptoms is moderate, with the severity increasing to severe at times when he feels threatened by others.  The examiner stated that there does not appear to be any remission of symptoms during the appeal period from March 2011 to present.

The Veteran's VA treatment records throughout that period also support that the severity of the Veteran's condition has remained relatively stable, thus supporting that he is entitled to a 70 percent rating for the entire period on appeal.  VA treatment records from February 2011 to December 2013 show assigned GAF scores of between 50 and 60, with one score of 65.  The May 2011 VA examiner assigned a GAF score of 55.

The Veteran's symptoms have also remained similar, including panic attacks, nightmares, irritability, outbursts of anger, and hypervigilance.  He has continuously reported issues establishing and maintain appropriate relationships, including with co-workers and managers.  He reported altercations at work related to his PTSD issues.

Therefore, the Board finds that granting the Veteran the benefit of the doubt, he is entitled to a 70 percent rating for the entire period on appeal.

The Veteran does not contend, and the Board does not find, that the Veteran is entitled to a rating in excess of 70 percent, including an extraschedular rating.  For a schedular 100 percent rating, the Veteran must experience total occupational and social impairment.  The evidence indicates that the Veteran is in fact employed.  He further is not entitled to an extraschedular rating as his symptoms are contemplated by the rating assigned.

The Board further finds that the VA has complied with its duties to notify and assist the Veteran in substantiating his claim for VA benefits.

The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in May 2012, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in May 2011 and January 2014.  The examiners, medical professionals, listened to the Veteran's assertions and provided the Board with sufficient information to rate the Veteran's disability.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating of 70 percent, but no higher, for PTSD is granted for the entire period on appeal.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


